Citation Nr: 1235661	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  07-34 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for multiple myeloma/non-Hodgkin's lymphoma.

2.  Entitlement to service connection for anemia. 

3.  Entitlement to service connection for a respiratory disorder, to include sinusitis, allergic rhinitis, asthma, and bronchitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.  He also had unverified Reserve service, active duty for training (ACDUTRA), and inactive duty training (INACDUTRA). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal. 

In November 2010, the Veteran canceled his Travel Board hearing and asked that his appeal be forwarded to the Board. 

In April 2011, the Board remanded the appeal for further development.

Upon further review, although the RO framed the respiratory disorder issue on appeal as being limited to sinusitis and seasonal allergies, the Board has broadened the issue pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran's multiple myeloma/non-Hodgkin's lymphoma did not have its onset during active service or for many years thereafter, and it is not related to any incident of service.  

2.  The Veteran's anemia did not have its onset during active service or for many years thereafter, and it is not related to any incident of service.  

3.  The Veteran's respiratory disorder, to include sinusitis, allergic rhinitis, asthma, and bronchitis, did not have its onset during active service or for many years thereafter, and it is not related to any incident of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for multiple myeloma/non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

2.  The criteria for service connection for anemia have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for service connection for a respiratory disorder, to include sinusitis, allergic rhinitis, asthma, and bronchitis, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the merits of the issues of entitlement to service connection for multiple myeloma/non-Hodgkin's lymphoma, anemia, and a respiratory disorder, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in August 2004 and September 2004 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters predated the initial adjudication by the AOJ/RO in August 2005.  In a letter sent in September 2010, he was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The claims were thereafter readjudicated in an August 2012 supplemental statement of the case (SSOC).  Thus, any timing deficiency has here been appropriately cured.  See Mayfield, 444 F.3d 1328.  Nothing more was required.  

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's available service treatment records, as well as post-service reports of private treatment and examination.  The bulk of the service treatment records from his period of active service and subsequent reserve service are unavailable and will be addressed below.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

Regarding the unavailable service treatment records, the Board notes that where a veteran's service treatment records have been destroyed or lost, there is a duty to advise him to obtain other forms of evidence.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this case, in May 2005 correspondence, the Veteran stated that he has exhausted all avenues available to him in locating his service treatment records but has been unable to locate them.  Likewise, the RO's efforts yielded no additional service treatment records from the National Personnel Records Center (NPRC) or from his last unit, the 954th Personnel Service Company.  He was advised of the missing records and requested to send any records in his possession in July 2011, February 2012, and June 2012.  Thus, the Board concludes that VA's heightened duty to assist has been satisfied.  The Board also has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Id. at 367; Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The analysis herein has been undertaken with this heightened duty in mind. 

In the April 2011 remand, the Board requested that the RO/AMC contact the First United States Army at Ft. Meade, Maryland, and the 300th Support Group at Ft. Lee, Virginia, in an attempt to obtain the Veteran's service treatment records.  The AMC contacted the above facilities and determined that the Veteran's service treatment records are unavailable.  In May 2012, the AMC received a reply from the United States Army Medical Department Activity at Ft. Meade indicating that there was no information on the Veteran at its Kimbrough Ambulatory Care Center.  A July 2011 report of general information reflects that AMC personnel contacted the 300th Support Group at Ft. Lee and was advised that the 300th Support Group disbanded in 2008 with active service members taking their records and former service members' records being retired to the NPRC.  The AMC personnel was further advised that the 954th Personnel Service Company had served under the 390th Personnel Service Company, that both were disbanded, and that there was no additional information on the unit records of the 954th Personnel Service Company.  The Board again notes that a search for the Veteran's records has been conducted through the NPRC.  Accordingly, particularly in light of the July 2011 report of general information, the Board finds that no further duty to assist in obtaining any additional service treatment records is required to comply with the April 2011 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board also requested that the RO/AMC remind the Veteran that he can submit alternate evidence to support his claims.  As noted above, the Veteran was advised of this in letters dated in July 2011, February 2012, and June 2012.  To date, he has not provided any additional evidence.  Accordingly, the Board finds that no further duty to assist in obtaining any such alternate evidence is required to comply with the April 2011 remand.  See id.

Although an examination or opinion was not obtained in connection with any of the claims for service connection, the Board finds that VA was not under an obligation to provide one, as such is not necessary to make a decision on the claims, for the reasons discussed below. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Here, the record is absent any evidence of the claimed disorders in service or for many years thereafter.  Indeed, aside from his bare references to having respiratory problems, anemia, non-Hodgkin's lymphoma, and/or multiple myeloma since service, the Veteran has not provided a scintilla of evidence showing a nexus between any of his claimed disorders and service.  Moreover, as will be discussed in detail below, any assertions as to continuity of symptomatology is not deemed credible.  There is no reasonable possibility that a medical opinion would aid in substantiating the Veteran's claims for service connection since it could not provide evidence of a past event.

Given the above, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  If Hodgkin's disease is manifested to a degree of 10 percent within one year after separation from service, the disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The applicable legal authority also permits service connection for a disability resulting from disease or injury incurred in or aggravated coincident with ACDUTRA, or for disability resulting from injury during INACDUTRA.  See 38 U.S.C.A. § 101(22), (23), (24) (West 2002); 38 C.F.R. § 3.6 (2011).  

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability  and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran filed his claims in August 2003.  On an accompanying statement, he indicated that he had been treated for sinusitis, seasonal allergies, and anemia during service and that he had been diagnosed with multiple myeloma/non-Hodgkin's lymphoma in November 2002.  However, in subsequent statements, he argues that his non-Hodgkin's lymphoma, and/or multiple myeloma had its onset during his active service.

The record shows that the Veteran had active service from June 1975 to June 1978 and Reserve service from June 1978 to June 1981.

Multiple Myeloma/Non-Hodgkin's Lymphoma

The Veteran's service treatment records do not show any complaints, findings, or diagnoses of multiple myeloma or non-Hodgkin's lymphoma.  A June 1975 entrance examination report reflects no defects other than defective visual acuity, and the Veteran did not report any medical problems at that time.  A February 1978 separation examination report reflects no defects other than myopia and high frequency hearing loss, and the only complaint voiced by the Veteran was that of a painful knee.  Put another way, absent his personal assertions regarding in-service incurrence, there is no objective medical evidence demonstrating multiple myeloma or non-Hodgkin's lymphoma during his active service.  

There are no also post-service medical records dated within one year of separation from active service.  The first indication of multiple myeloma/non-Hodgkin's lymphoma appears in a November 2002 private treatment note, showing that the Veteran presented with an abdominal mass suspicious for lymphoma on CT scan.  He was reportedly doing well but blood work during a recent physical examination found some abnormalities.  Indeed, a report of a complete physical examination conducted in August 2002 was silent with respect to the presence of an abdominal mass let alone any other significant health problems  There was also no reference to his active service or experiencing any chronic health problems since that time.    Multiple myeloma/plasmacytoma was diagnosed in December 2002.  He was subsequently diagnosed with non-Hodgkin's lymphoma.  The Board observes that this is over 22 years after separation from active service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Initially, as the Veteran has non-Hodgkin's lymphoma, rather than Hodgkin's lymphoma, the Board finds that service connection on a presumptive basis is not warranted under 38 C.F.R. §§ 3.307, 3.309.  Moreover, notwithstanding the disparity of diagnoses, there is no evidence, as indicated above, that multiple myeloma or non-Hodgkin's lymphoma was diagnosed prior to 2002, which is over 20 years post-service.  A presumption of service connection is not warranted either.

There is also no competent evidence relating the multiple myeloma or non-Hodgkin's lymphoma to active service, or any period of ACDUTRA during Reserve service.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113  and 1116, and 38 C.F.R. § 3.303. The Board notes that the Veteran is competent to give evidence about observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  There are also situations where a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the diagnosis and/or identification of multiple myeloma or non-Hodgkin's lymphoma requires a level of medical expertise that the Veteran is not shown to possess.  He equally lacks the competency to provide an opinion on the etiology of either disorder.

Moreover, to the extent that the Veteran claims that the abdominal mass identified in 2002 has existed since 1978, the Board does not find him credible.  The evidence of record clearly dates the onset of the multiple myeloma/non-Hodgkin's lymphoma to after separation from service, the Veteran was doing well at the time of the diagnosis, and the question of causation extends beyond an immediately observable cause-and-effect relationship.  Any assertion of continuity of symptomatology is severely undermined by the report of the August 2002 physical examination that made no reference to an abdominal mass, multiple myeloma or non-Hodgkin's lymphoma, or any other health problems.  Had such existed at time, it would certainly have been noted.  Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Indeed, the report of the November 2002 examination strongly intimates the recent onset/development of the mass that led to the diagnosis of  multiple myeloma and eventually non-Hodgkin's lymphoma.  Again, if the Veteran had been experiencing chronic problems since service, one would expect that he would have reported the same during his evaluation and treatment for a potentially life-threatening disease.  He instead denied any significant past medical history.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

For all these reasons, the Board finds that the statements alleging or implying continuity of symptoms are not credible here.  Continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, there is no competent medical evidence linking the multiple myeloma or non-Hodgkin's lymphoma to service.

Accordingly, service connection for multiple myeloma/non-Hodgkin's lymphoma is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.



Anemia

The Veteran's service treatment records do not show any complaints, findings, or diagnoses of anemia.  As indicated above, the June 1975 entrance examination report and February 1978 separation examination report reflect no defects other than vision and hearing problems.  Put another way, absent his personal assertions regarding in-service incurrence, there is no objective medical evidence demonstrating anemia during his active service.

There are also no post-service medical records dated within one year of separation from active service that document complaints, treatment, or diagnosis of anemia.  It is crucial to note that neither anemia nor the symptoms of anemia were shown when the Veteran was examined in August 2002.  There was also no history of anemia provided at that time.  Such weighs heavily against the finding that anemia manifested prior to November 2002.  Notably, a November 2002 private treatment note suggests the first indication of anemia, which described the Veteran as doing well but that blood work during a recent physical examination found some abnormalities.  A December 2002 private treatment note shows that laboratory work indicated anemia.  This is over 22 years after separation from active service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson, 230 F.3d at 1333.  

Moreover, there is no evidence relating the anemia to active service, or any period of ACDUTRA during Reserve service.  Rather, the record indicates that the anemia may be due to the multiple myeloma/non-Hodgkin's lymphoma or the treatment (chemotherapy) related thereto.  In this regard, a January 2003 stem cell consultation report reflects that the Veteran had multiple myeloma with extramedullary plasmacytoma presenting with, among other things, anemia and a large abdominal mass.  As determined above, service connection for multiple myeloma/non-Hodgkin's lymphoma is not warranted and thus service connection on a secondary basis is not warranted.  See 38 C.F.R. § 3.310 (2011).

The Board again notes that the Veteran is competent to give evidence about observable symptoms, and a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau, 492 F.3d 1372.  Here, however, the evidence of record clearly dates the onset of the anemia to after separation from service.  Emphasis is again placed of the above finding that the onset of the Veteran's anemia occurred with the development and treatment of his multiple myeloma/non-Hodgkin's lymphoma.  There is no competent evidence showing otherwise.  The Veteran's opinion on this matter is not probative.  

Further, the Veteran's lay argument that his anemia has existed since service is deemed neither competent nor credible.  The Board does not find that the Veteran possesses the requisite medical knowledge and skill to diagnose anemia or the symptoms related thereto.  Such typically requires laboratory testing, which was used to diagnose anemia in 2002.  Moreover, given the lack physical or laboratory findings at the time of service discharge and the aforementioned August 2002 examination report, which essentially described the Veteran as being in good health and without any signs or symptoms of anemia, the Veteran's claim of having anemia since service is incredible.  Again, had he experiencing anemia since service, one would certainly expect that evidence of such would be presented or, at the very least, that such a history would have been reported when he was seen in November 2002.  Continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements; and, there is no competent medical evidence linking the anemia to service.

Service connection for anemia is thereby denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.




Respiratory Disorder

The Veteran's service treatment records do not show any complaints, findings, or diagnoses of a respiratory disorder, to include allergic rhinitis.  The June 1975 entrance examination report and February 1978 separation examination report reflect no defects other than vision and hearing problems.  Thus, absent his personal assertions regarding in-service incurrence, there is no objective medical evidence demonstrating a chronic respiratory disability during his active service.

There are no post-service medical records dated within one year of separation from active service.  The first indication of a respiratory disorder appears in a May 2002 private treatment note, showing a history of allergic rhinitis for which the Veteran was prescribed Allegra the prior year.  He endorsed symptoms of watery eyes, sneezing, and congestion.  He did not date the onset of symptoms to active service or any period of ACDUTRA during Reserve service.  The Board also notes there were no references made with regard to sinusitis, bronchitis, or the presence of a chronic cough at the time of the May 2002 evaluation or the August 2002 complete physical examination.  The complaints related to sinusitis, bronchitis, and a chronic cough are not documented until after November 2002, which was when the Veteran was diagnosed as having multiple myeloma/non-Hodgkin's lymphoma and began treatment for the same.  

In other words, there is no evidence of treatment for any chronic respiratory disorder until 20 years after separation from active service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson, 230 F.3d at 1333.

There is no evidence relating any of the above disorders to active service, or any period of ACDUTRA during Reserve service.  With respect to the sinusitis, bronchitis, and chronic cough, the record indicates that they may be due to the treatment for the Veteran's multiple myeloma/non-Hodgkin's lymphoma.  A November 2004 letter from a private physician reflects that the Veteran has recurring infections because of his insufficient immune system.  As service connection for multiple myeloma/non-Hodgkin's lymphoma is not warranted, service connection on a secondary basis is not warranted.  See 38 C.F.R. § 3.310.

As for his lay assertion that his respiratory disorder is related to his active service, the Veteran is clearly competent to give evidence about observable symptoms such as having watery eyes, a chronic cough, or sinus pain.  He also possesses some level of competence to equate the symptoms to diagnoses such allergic rhinitis and bronchitis and sinusitis, if such disabilities were later diagnosed.  
Jandreau, 492 F.3d 1372.  However, as indicated above, the Veteran's bronchitis, sinusitis, and problems with a chronic cough are shown to have followed his diagnosis and treatment for multiple myeloma/non-Hodgkin's lymphoma.  They have been linked to recurring infections caused by the Veteran's compromised immune system.  The fact that there were no findings of chronic bronchitis or sinusitis made in the earlier (May and August 2002) medical reports tends to support this findings as well.  

Moreover, to the extent that he is claiming to have experienced continuous respiratory problems since active service, to include allergic rhinitis, the Veteran is not found to be credible.  Emphasis is again placed on the fact that his discharge examination report reflects no pertinent findings.  As complaints pertaining to his vision and hearing were recorded, it seems logical that the Veteran would have reported problems with allergies had they existed at that time.  There is also no medical evidence of rhinitis after discharge until May 2002.  The Board notes that the Veteran reported a past medical history of allergic rhinitis at that time; however, the Board points out that he did not date the onset symptoms to active service or any period of ACDUTRA during Reserve service.  Indeed, other than the vague reference to him having a history of allergic rhinitis, there is no evidence supporting the Veteran's assertion that this condition has been chronic since service.  Given this absence of corroborating evidence and his propensity to distort the truth with respect to the onset of his other claimed disabilities, the Board finds little reason to believe that his allergic rhinitis or any other chronic respiratory disorder has existed since service.  See Pond v. West, 12 Vet. App. 341 (1999) (in weighing credibility, factors for consideration include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor). 

Continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, as indicated, there is no competent medical evidence linking any of the respiratory disorders to service.

Accordingly, service connection for a respiratory disorder, to include sinusitis, allergic rhinitis, asthma, and bronchitis, is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for multiple myeloma/non-Hodgkin's lymphoma is denied.

Service connection for anemia is denied. 

Service connection for a respiratory disorder, to include sinusitis, allergic rhinitis, asthma, and bronchitis, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


